Title: From George Washington to Samuel Holden Parsons, 22 February 1781
From: Washington, George
To: Parsons, Samuel Holden


                        
                            Sir,
                            Hd Qrs New Windsor Feby 22d 81
                        
                        Capt. Walker has communicated to me some discoveries made of a plot among the tories of Stratford and
                            Fairfield Counties of which I have directed him to give you the particulars. It seems a clue has been found to it which if
                            rightly improved will enable us to detect the affair in all its extent and punish the principals and their accomplices.  I
                            need not observe to you of how dangerous a tendency combinations of this nature are nor of how much importance it is to
                            put an effectual stop to them.
                        Your knowledge of the country and characters of the people will enable you best to conduct the investigation,
                            and as you live in one of the counties where it seems to originate, you may do it with the less risk of suspicion.
                        I am therefore to request you will undertake the affair in the manner you think most likely to succeed and
                            will set about it immediately. You may want a party of men, when you have matured the discovery to seize the persons
                            concerned. These you may take from the Connecticut line as a guard to the part of the country where they will be
                            necessary; in the present state of our force they cannot exceed a subalterns command.
                        The two points most essential will be to detect any characters of importance who may be
                            concerned in it; and if possible to get into our hands the register of the associators names.
                        The person who will serve you as a spy must be assured of some generous compensation such as will be an
                            object to his family and secure his fidelity. This I leave to you to manage. I am with great regard Sir Yr most Obedient
                            servant.

                    